No.    13442

           I N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                          1976



STATE ex r e l . JOHN S. FORSYTHE,

                               Relator,



DISTRICT JUDGE ALFRED B. COATE,
Judge o f t h e S i x t e e n t h J u d i c i a l
D i s t r i c t , County o f Rosebud,

                               Respondent.



ORIGINAL PR-OCEEDING:

Counsel o f Record:

       For Relator :

               Eugene LaLonde a r g u e d , B i l l i n g s , Montana
               Lee O v e r f e l t , B i l l i n g s , Montana




                                                      Submitted:     J u l y 7 , 1976

                                                        Decided: j t i i   1- 1$?8
                                                                            2
                                                                            ' i
                                                                              -
Mr. Justice Wesley Castles delivered the Opinion of the Court.


       This is an application for a writ of supervisory control

ordering the reinstatement of relator, John S. Forsythe, as county

attorney of Rosebud County. Following the return of an indictment

from the Rosebud County grand jury accusing relator of official mis-
conduct, he was suspended from his office without pay by order of
the district court dated May 19, 1976. The indictment charged

relator violated his duty to diligently prosecute public offenses by
dismissing charges against four persons who were accused of parti-
cipating in an illegal card game.
       On or about October 19, 1975, sheriff's deputies investigating

alleged illegal gambling activities entered Buff's Bar in Forsyth,

Montana. Upon observing a game of blackjack in progress, they

arrested the bar's owner, the card dealer, and four customers who
were playing in the game.

       The cases were originally set for arraignment on November 17,
1975, and later reset to November 26, 1975. On that date relator

filed a motion to dismiss the cases against the four customers:

Clyde V. Thompson; Marjorie R. Dobson; Lester P. Leischner; and
Joe D. Opp. Arraignment for all six defendants was continued to

December 11, 1975.
       On December 4, 1975, relator filed an Information against the
owner and the dealer charging them with illegal gambling. An affidavit
was filed in support of the Information naming the four customers
as witnesses and indicating that they had participated in the game.
           A t t h e h e a r i n g o f December 11, 1975, t h e owner e n t e r e d a

p l e a o f " g u i l t y " t o Count I of t h e Information charging him w i t h

conducting an unauthorized c a r d game.                       He e n t e r e d a p l e a of "not

g u i l t y " t o Count I1 of t h e Information c h a r g i n g him w i t h c h e a t i n g .

The d i s t r i c t c o u r t i n q u i r e d i n t o t h e b a s i s of t h e g u i l t y p l e a and

t h e owner r e p o r t e d t h e e v e n t s a t t h e time of t h e a r r e s t s a s he remem-

bered them.          The d i s t r i c t c o u r t found t h a t t h e f a c t s s u s t a i n e d t h e

charge and accepted t h e g u i l t y p l e a .              R e l a t o r t h e n moved t h a t t h e

d i s t r i c t c o u r t d i s m i s s w i t h o u t p r e j u d i c e Count I1 of t h e I n f o r m a t i o n

f o r l a c k of evidence.           The d i s t r i c t c o u r t g r a n t e d t h e motion.        After

argument by t h e owner's c o u n s e l , t h e d i s t r i c t c o u r t sentenced t h e owner

t o pay a f i n e of $200.            The d e a l e r , who was n o t p r e s e n t a t t h e h e a r i n g

o f December 11, 1975, e n t e r e d a g u i l t y p l e a i n A p r i l 1976 t o t h e

charge of i l l e g a l gambling and was a l s o f i n e d $200.

           A f t e r t h e owner was s e n t e n c e d , t h e d i s t r i c t c o u r t heard and

g r a n t e d an o r a l motion by r e l a t o r t o d i s m i s s t h e charges a g a i n s t t h e

four customers.            The r e l e v a n t p o r t i o n of t h e t r a n s c r i p t of t h e d i s t r i c t

c o u r t proceedings s t a t e s :

           "THE COURT: And i n c r i m i n a l cause 1116, 1 1 1 7 , 1119,
           and 1120, t h o s e being S t a t e of Montana v s . Clyde Thompson
           ---1116, S t a t e of Montana v s . M a r j o r i e R. Dobson---1117,
           S t a t e of Montana v s . L e s t e r P. Leischner --- 1119, and
           1120---State of Montana v s . Joe D . Opp.

                    "The County Attorney has f i l e d a w r i t t e n motion t o
           d i s m i s s i n each of them. Do you d e s i r e t o make an o r a l
           motion a t t h i s time?

           "MR.      FORSYTHE: Yes, Your Honor. Comes now t h e County
           A t t o r n e y f o r Rosebud County and moves t h e Court t o d i s m i s s
           Criminal Cause Nos. 116,117,119, and 120*(sic) f o r t h e
           reason t h a t t h e r e i s an i n s u f f i c i e n t evidence t o s u p p o r t
           a p r o s e c u t i o n i n each of t h e s e c a s e s , p a r t i c u l a r l y w i t h
           r e s p e c t t o Count 11. I a c e r t a i n t h a t t h e s e people were
                                               m
           unaware t h a t t h e r e was any c h e a t i n g going on i n t h e game
           o r t h e y would n o t have p a r t i c i p a t e d i n t h e game.
           "THE COURT:            They were customers i n t h e game?

           "MR.       FORSYTHE:        Yes, Your Honor.

           "THE COURT: Very w e l l , t h e motion w i l l be g r a n t e d and
           those cases a r e dismissed.                 * * *"
I t i s c l e a r from an examination of t h e proceedings a s s e t f o r t h

above, t h a t t h e d i s t r i c t c o u r t was f u l l y aware of t h e f a c t s and

circumstances surrounding t h e motion t o d i s m i s s when i t was p r e s e n t e d .

           I n ordering t h e suspension, t h e d i s t r i c t court evidently f e l t

bound by s e c t i o n 94-8-414,             R.C.M.     1947:
           11   Every county a t t o r n e y , s h e r i f f , c o n s t a b l e , c h i e f of
           ~olice,          marshal, o r p o l i c e o f f i c e r must iniorm a g a i n s t
           and make complaint and d i l i g e n t l y p r o s e c u t e persons whom
           t h e y know, o r concerning whom t h e y may be informed, o r
           whom t h e y may have r e a s o n a b l e c a u s e t o b e l i e v e t o be
           o f f e n d e r s a g a i n s t t h e p r o v i s i o n s of t h i s a c t . The n e g l e c t
           o r r e f u s a l of any such o f f i c e r t o make complaint a g a i n s t
           o r d i l i g e n t l y p r o s e c u t e persons h e has r e a s o n a b l e c a u s e t o
           b e l i e v e t o be o f f e n d e r s a g a i n s t t h e p r o v i s i o n s of t h i s
           a c t s h a l l be deemed s u f f i c i e n t cause f o r removal from
           o f f i c e . I ' (Emphasis s u p p l i e d .)

           This s t a t u t e c r e a t e s a presumption t h a t f a i l u r e t o f o l l o w t h e

p r e s c r i b e d conduct c o n s t i t u t e s s u f f i c i e n t grounds f o r suspension from

office.          However, t h i s presumption i s n o t i r r e b u t t a b l e o r mandatory

upon t h e d i s t r i c t c o u r t .      The d i s t r i c t c o u r t ' s own r e c o r d s show t h a t

i t g r a n t e d r e l a t o r ' s motion t o d i s m i s s t h e c h a r g e s . When a motion t o

d i s m i s s c r i m i n a l charges i s made by t h e county a t t o r n e y and approved

by t h e d i s t r i c t c o u r t , t h e stamp of j u d i c i a l approval overcomes t h e

s t a t u t o r y presumption l e a v i n g no room f o r d i s c r e t i o n .          Suspension, ab-

s e n t any i n d i c a t i o n of d e c e p t i o n o r f r a u d upon t h e c o u r t , i s inappro-

priate.

           W a l s o n o t e t h a t s e c t i o n 94-7-401, R.C.M.
            e                                                                    1947, " O f f i c i a l

isc conduct", under s u b s e c t i o n s ( l ) ( a ) and ( 4 ) , p r o v i d e s f o r a d i s -

c r e t i o n a r y suspension.          Here, a g a i n t h e C o u r t ' s own r e c o r d s show j u d i c i a l

approval of t h e p r o s e c u t o r ' s a c t i o n s .
           T h e r e f o r e , i t i s o r d e r e d t h a t r e l a t o r , John S. F o r s y t h e , s h a l l
r e c e i v e a l l back pay t o May 19, 1976, and be r e i n s t a t e d i n h i s o f f i c e

pending f i n a l d e t e r m i n a t i o n of t h e charges a g a i n s t him.
        -   L
Justices.